Name: 2004/606/EC: Commission Decision of 20 August 2004 amending for the second time Decision 2004/122/EC concerning certain protection measures in relation to avian influenza in several Asian countries (notified under document number C(2004) 3294)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Asia and Oceania;  animal product;  health;  agricultural policy;  trade
 Date Published: 2005-10-12; 2004-08-21

 21.8.2004 EN Official Journal of the European Union L 273/21 COMMISSION DECISION of 20 August 2004 amending for the second time Decision 2004/122/EC concerning certain protection measures in relation to avian influenza in several Asian countries (notified under document number C(2004) 3294) (Text with EEA relevance) (2004/606/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18 (1) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) thereof, Whereas: (1) By Decision 2004/122/EC (3) the Commission adopted protection measures in relation to avian influenza in several Asian countries, namely in Cambodia, Indonesia, Japan, Laos, Pakistan, the Peoples Republic of China including the territory of Hong Kong, South Korea, Thailand and Vietnam. (2) On 19 August 2004 Malaysia has reported an outbreak of avian influenza. (3) Given the disease situation the measures laid down in Article 4 of Decision 2004/122/EC should apply also to Malaysia. (4) The provisions of this Decision will be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health; HAS ADOPTED THIS DECISION: Article 1 In Article 4 paragraph 1 of Decision 2004/122/EC Malaysia is added to the list of third countries. Article 2 The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 August 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 31.1.1998, p. 9. Directive as last amended by Directive (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 36, 7.2.2004, p. 59 as amended by Decision 2004/572/EC (OJ L 253, 29.7.2004, p. 22).